Title: From James Madison to Tench Coxe, 8 May 1804
From: Madison, James
To: Coxe, Tench



Sir
Department of State 8 May 1804.
Of the hundred copies of the laws of the United States intended for Louisiana, you will be pleased to forward seventy five to Governor Claiborne at New Orleans, to be distributed by him in the territory of Orleans and the remaining twenty five to Governor Harrison at St. Vincennes, to be by him distributed in the other section of Louisiana. It will be requisite that a letter from you should accompany them to each of those gentlemen, explanatory of the purpose for which they are sent. I am very respectfully, Sir, Your most obed. servt.
James Madison
